In The
                     Court of Appeals
       Sixth Appellate District of Texas at Texarkana


                          No. 06-19-00105-CV



BARROW SHAVER RESOURCES COMPANY, LLC, KATHRYN M. DAWSON,
             AND MICHAEL RAY HILL, Appellants

                                   V.

NETX ACQUISITIONS, LLC, AND THOMAS C. MERRITT, TRUSTEE, Appellees



                  On Appeal from the 5th District Court
                         Cass County, Texas
                       Trial Court No. 19C090




              Before Morriss, C.J., Burgess and Stevens, JJ.
              Memorandum Opinion by Chief Justice Morriss
                                 MEMORANDUM OPINION
         Barrow Shaver Resources Company, LLC, Kathryn M. Dawson, and Michael Ray Hill

(Appellants) have appealed the trial court’s November 8, 2019, summary judgment order. The

clerk’s record in the referenced matter was filed by this Court on January 7, 2020. On our review

of the record, we noted a potential defect in the Court’s jurisdiction over this appeal.

         “[T]he general rule, with a few mostly statutory exceptions, is that an appeal may be taken

only from a final judgment.” Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). “A

judgment is final for purposes of appeal if it disposes of all pending parties and claims in the record

. . . .” Id. Generally, an interlocutory judgment becomes final when it merges into the final

judgment disposing of the entire case. See Roccaforte v. Jefferson Cty., 341 S.W.3d 919, 924 (Tex.

2011).

         The trial court’s November 8, 2019, summary judgment order does not resolve all claims

and issues between the parties. More specifically, the plaintiff’s request for an award of attorney

fees was neither addressed by the parties in their respective summary judgment motions nor

resolved by the trial court in the summary judgment order. Under those circumstances, it does not

appear that the November 8, 2019, summary judgment order is a final, appealable order. See

Zurich Am. Ins. Co. v. Debose, No. 01-08-00717-CV, 2009 WL 793851 (Tex. App.—Houston [1st

Dist.] Mar. 2, 2009, pet. denied) (mem. op.). Consequently, we are currently without jurisdiction

over this appeal.

         By letter dated January 7, 2020, we notified Appellants of this potential defect in our

jurisdiction and afforded them the opportunity to show this Court how it had jurisdiction over the


                                                  2
appeal, notwithstanding the noted defect. We further informed Appellants that the failure to

respond by January 17, 2020, would result in dismissal of the appeal for want of jurisdiction. See

TEX. R. APP. P. 42.3(a). Appellants did not file a response.

       We find that the trial court’s November 8, 2019, order was not final and appealable.

Consequently, we are without jurisdiction over this appeal.

       We dismiss this appeal for want of jurisdiction.




                                             Josh R. Morriss, III
                                             Chief Justice

Date Submitted:       January 28, 2020
Date Decided:         January 29, 2020




                                                3